The appellant was convicted of petit larceny in the county court of Lawrence county. The appeal is direct to this court, as is provided for by an act of the Legislature. "To regulate the trial of misdemeanors in Lawrence county," approved August 29, 1919 (Local Act of Ala. 1919, p. 86).
The property alleged to have been stolen was a pistol. The testimony on the part of the state and of the defendant shows that the property was that of the defendant; that the taking was open and in the presence of many witnesses; that there was no concealment of the property; and the defendant asked of those present at the time of the taking if they thought it would be all right. We fail to find any phase of the evidence that would support the charge of larceny.
The judgment of conviction is therefore reversed, and one here rendered discharging the defendant.
Reversed and rendered.